DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 10, 11, 15, 16, 20 and 23-35 are rejected under 35 U.S.C. 103 as being unpatentable over Li (2018/0029213) in view of Brown (6,279,434) and Girard (5,575,030).

    PNG
    media_image1.png
    226
    382
    media_image1.png
    Greyscale
Li meets all of the limitations of claims 1, 15 and 20, i.e., a tool, comprising a unitary plate 1 having a first end front, a second end opposite thereto adjacent 3, Fig. 6, a length between the first end and the second end, and a thickness, the unitary plate extending along a plane from the first end to the second end Fig. 7; and a body 21 coupled to a portion of the unitary plate, wherein the body includes a front face upper face, a rear face lower face opposite the front face and generally parallel to the plane, a first side RT side extending between the front face and the rear face, and a second side LF side opposite the first side, except for the body to further comprise a slot compartment and thumb notch as recited.

    PNG
    media_image2.png
    141
    246
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    251
    248
    media_image3.png
    Greyscale
Brown teaches a tool, having a second tool positioned in a slot compartment 42, Figs. 2 and 3 partially shown here the slot compartment defined at least partially by a front wall defining the front face arranged parallel to the plane extending along the plane defining the body and a rear wall rear face, not shown arranged parallel to the plane and spaced apart from the front wall by a slot thickness accommodating short leg of 26, wherein the slot compartment is configured to receive a second tool 26 and at least partially conceal the second tool within the body between the first face and the second face Figs. 2 and 3, and the slot compartment has an opening in the first side of the body adjacent the thumb notch, a length extending in the direction from the first end to the second end, and a depth that is orthogonal to the length defining the thickness, the depth extending from the first side towards the second side;Page 2of11Docket No. 013721-000185Application No. 16/411,824Response dated November 1, 2021 wherein the slot compartment further comprises a wedge member 38 that reduces the slot thickness about the second leg and the wedge member is configured to facilitate maintaining a position of the second tool when stored within the slot compartment; and wherein the body further comprises a thumb notch Figs. 2 and 3 in the front face, the thumb notch being a cutout beginning at a perimeter of the opening along the length width of the slot compartment in the first side, and extending into the front face and the front wall along the depth of defining the depth. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the modified tool of Li with the front slot and thumb notch as taught by Brown for storing a tool bit. 
Li modified by Brown meets the claim, except for the location of the wedge member, i.e., for the wedge member to be located between the front wall and rear wall of the slot compartment.

    PNG
    media_image6.png
    190
    352
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    216
    311
    media_image7.png
    Greyscale
 Girard teaches a tool, having a second tool positioned in a slot with a wedge member 36 located between the front wall and the rear wall Figs. 5 and 8. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified tool of Li and Brown with the wedge member, in addition to 28 or in lieu of 28, formed between the front and rear walls as taught by Anderson for, additional support or at an alternative location of placing the wedge e.g., supporting the bit driver along its long leg (see USP 10,040,185) and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.
Regarding claims 2 and 16, PA (prior art, Li modified by Brown and Girard) meets the limitations, i.e., a hammerhead cap knocking unit 3 coupled to an end of the body that includes a rivet 4 inserted through the rivet hole in the rear end of the tang portion and a hole in the body to fasten the hammerhead cap to the body Li, Fig. 6.
at 12, Figs. 1 and 6, Li.
Regarding claim 11, PA meets the limitations, except for one or more teeth on an inside of the hammerhead/locking unit 3. Li however teaches using teeth 14 or tooth-shaped end for the tang, to couple the tang to the unit. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to provide teeth on the tongue surface 31 for a more secure coupling to the mounting part 212, as an alternative means of achieving the same results requiring routine experimentations with predictable results and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.
Regarding claims 23-25, PA meets the limitations, i.e., wherein the unitary plate comprises a blade portion and a tang portion Figs. 2 and 6, Li; wherein the body 2 is formed to surround the tang portion Fig. 1, Li; the tool of claim 23, wherein the tang portion includes one or more holes 13, Fig. 2, Li.
Regarding claims 26 and 27, PA meets the limitations, i.e., wherein the body is integrated to the tang portion through at least one of the one or more holes Fig. 4, Li; further comprising a pin 4 inserted through one of the one or more holes.
Regarding claims 28 and 35, PA meets the limitations, i.e., the tool of claim 1, further comprising an overlay 22, Fig. 4, Li on the body. 
Regarding claims 28-34, PA meets the limitations, i.e., the tool of claims 1, 15 or 20, wherein the wedge member 35, Girard has a first thickness narrower arcuate top portion, Fig. 8 Girard proximate to the opening of the slot compartment and a second thicker center portion proximate an interior of the slot compartment; wherein the second thickness is greater than the first thickness thicker center portion, Fig. 8.
Regarding claim 31, 32, 33 and 34, PA meets the limitations, i.e., the tool of claims 15 and 20, wherein the wedge member 35, Girard has a first thickness proximate to the opening of the slot compartment and a second thickness proximate an interior of the slot; wherein the second thickness is greater than the first thickness thicker center portion, Fig. 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 10, 11, 15, 16, 20 and 23-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6 and 8-22 of copending Application No. 17/4199,505 in view of prior art cited above. This is a provisional nonstatutory double patenting rejection.
For double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined 
In this case the reference claims noted above recite for a tool having a unitary plate defining a tang portion and a blade portion meeting the pending claims, except for that which is old elongated slot and thumb notch and within the knowledge of one of ordinary skill in the art in view of art cited above, since combining prior art elements according to known methods yields predictable results.

Response to Arguments
Applicant's arguments regarding the previously applied rejections, with respect to claim(s) 1, 15 and 20 have been considered but are moot in view of the new ground of rejection teaching the features of the slot and the thumb notch as now recited.
Applicant's arguments filed November 01, 2021 have been fully considered but they are not persuasive. The remarks regarding the rejections on the ground of nonstatutory double patenting in view of USP`687 and now allowed co-pending application 17/199,505 are acknowledged. The newly recited features overcome the rejection over USP`687, however, the amendment fails to overcome the rejections over copending application. Note that the same features recited here, are the part of reasons for allowance of said copending application, which will now be reconsidered in view of the newly found reference, Brown. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
December 4, 2021						Primary Examiner, Art Unit 3723